DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 and 03/01/2021 are being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 6116869 A
Couillard et al. hereinafter Couillard
US 6242209 B1
Ransom et al. hereinafter Ransom
US 20150040992 A1
Shreve et al. hereinafter Shreve
US 20080099706 A1
Cook et al. hereinafter Cook


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard in view of Ransom.
With respect to claims 1 and 13, Couillard discloses a gradient proportioning valve and method for liquid chromatography (col. 2 lines 43-45, Fig. 1) comprising: 
a plurality of inlet ports configured to receive a plurality of fluids (Fig. 8 illustrates lines 10A and 10B transfer fluid from vessels RA and RB); 
a manifold (mixing device MX) connected to each of the plurality of inlet ports configured to mix the plurality of fluids in a controlled manner to provide a fluid composition (col. 4 lines 21-27 discloses communication between lines (10A, 10B) and mixing chamber 9 of MX is made intermittent by on-off solenoid valves), the manifold including a plurality of conduits (8A, 8B) internal to the manifold (8A and 8B are internal to MX), each of the plurality of conduits receiving fluid through a respective one of the plurality of inlet ports (Fig. 3 illustrates 8A and 8B receiving fluid through a respective one of the plurality of inlet ports 10A and 10B), 
each of the plurality of conduits (8A and 8B) operatively communicable to a respective actuation mechanism (solenoid valves EVA and EVB) configured to open and close each of the plurality of conduits in a controlled manner (col. 2 lines 37-41: EVA and EVB opens and closes to control flow); 
a common outlet port configured to receive the fluid composition (see outlet conduit of mixer 9); and 
a fluidic dampening system (damping bellows 11A and 11B with EVA and EVB) configured to dampen unwanted fluidic pressure pulses in the manifold (col. 2 lines 61-63 discloses a dampening device dampens cyclic variations in the velocity of the constituents due to the opening and the closing of the valves).
Couillard discloses damping bellows in concert with solenoid valves to control fluid flow to the mixing chamber. However, Couillard does not explicitly discloses the damping system being an active fluidic damping system.
Ransom invention directed to an apparatus for screening and pharmacological profiling of compounds discloses a proportioning valve 327 that is used to control flow rate based on an autosampler input. Valve 327 operates in gradient mode(active mode) to create a concentration gradient.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard with the teachings of Ransom so that Couillard’s damping system can be used as an active fluidic damping system as disclosed in Ransom’s invention for the predicable benefit of actively controlling pressure fluctuations that occur due to the opening and closing of fluid ports in the fluidic systems. 
With respect to claims 2 and 14, Couillard and Ransom disclose the gradient proportioning valve and method of claim 1 and 13 above. Couillard further discloses the active fluidic dampening system includes an active pulse dampening actuator separate from the respective actuation mechanisms configured to actively introduce additional pressure pulses into the manifold to destructively interfere with the unwanted fluidic pressure pulses in the manifold (col. 4 lines 28-36 discloses dampening device 11A and 11B damping the accelerations and decelerations undergone by the liquids as a result of the intermittent opening and closing of solenoid valves).
With respect to claims 3 and 15, Couillard and Ransom disclose the gradient proportioning valve and method of claim 1 and 13 above. Couillard further discloses the active fluidic dampening system includes a control system configured to alter the timing of opening and closing by the respective actuation mechanisms to destructively interfere with the unwanted fluidic pressure pulses in the manifold (as illustrated in Fig. 3, the opening and closing of valve EVA and EVB control the actuation of 11A and 11B via fluid pressure).
With respect to claim 5, Couillard and Ransom disclose the gradient proportioning valve of claim 2 above. Ransom further disclose the active pulse dampening actuator includes a control system built into the valve for controlling the active pulse dampening actuator (Fig. 4A illustrates autosampler 315 control proportionating valve 327).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard with the teachings of Ransom so that Couillard damping system will have a built-in control system in order to individually control the damping valves based on user demand. Doing so, help to actively control pressure fluctuations within the system.
With respect to claims 6 and 16, Couillard and Ransom disclose the gradient proportioning valve and method of claim 5 and 15 above. Ransom further disclose the control system is configured to operate with a feedback loop to ensure proper dampening of the unwanted fluidic pressure pulses in the manifold (Fig. 7a  illustrates a flow chart that shows proportionating valve 327 control signal and feedback communication).  
With respect to claim 7, Couillard and Ransom disclose the gradient proportioning valve of claim 5 above. Couillard further disclose the control system includes a communication device configured for at least one of sending and receiving control signals from a liquid chromatography system (col. 6 lines 3-5 discloses solenoid valve EVC also controlled by computer PC).  
With respect to claims 8 and 17, Couillard and Ransom disclose the gradient proportioning valve and method of claim 7 and 15 above. Ransom further discloses the communication device is configured to receive an input signal in response to an unwanted pressure response caused by one or more of the actuation mechanisms (Fig. 17a illustrates system communication at the system level).  
With respect to claim 9, Couillard discloses the gradient proportioning valve of claim 2 above. Couillard further discloses the pulse dampening actuator (10A and 10B) is located downstream from the respective actuation mechanisms (EVA and EVB) and upstream from the common outlet port (Fig. 3 illustrates EVA upstream of outlet port of mixing chamber 9).  
Couillard discloses damping bellows in concert with solenoid valves to control fluid flow to the mixing chamber. However, Couillard does not explicitly discloses the damping system being an active fluidic damping system.
Ransom invention directed to an apparatus for screening and pharmacological profiling of compounds discloses a proportioning valve 327 that is used to control flow rate based on an autosampler input. Valve 327 operates in gradient mode(active mode) to create a concentration gradient.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard with the teachings of Ransom so that Couillard’s damping system can be used as an active fluidic damping system as disclosed in Ransom’s invention for the predicable benefit of actively controlling pressure fluctuations that occur due to the opening and closing of fluid ports in the fluidic systems. 
With respect to claim 18, Couillard and Ransom disclose the method of claim 13 above. Couillard further discloses the opening and closing each of the plurality of conduits (8A and 8B) in a controlled manner is performed by a respective solenoid valve (EVA and EVB), the method further comprising: mitigating unwanted fluidic pressure pulses created by the opening and closing of the solenoid valve (col. 2 lines 61-63 discloses a dampening device dampens cyclic variations in the velocity of the constituents due to the opening and the closing of the valves). Couillard is silent about the valve being a ceramic sealing valve piston. It would have been an obvious matter of design choice to use a ceramic sealing valve piston instead of a solenoid valve, since applicant has not disclosed that using ceramic sealing valve piston solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the solenoid valve.
With respect to claim 20, Couillard and Ransom disclose the gradient proportioning valve of claim 1. Couillard discloses a chromatography system (col. 2 lines 42-45). Couillard is silent about the liquid chromatography system comprising: an injector; a separation column; and a detector. However, the examiner takes an official notice that a chromatography system  comprise an injector, a separation column and a detector.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard and Ransom disclose as applied to claims 1 and 13, and further in view of Shreve.
With respect to claims 4 and 19, Couillard and Ransom disclose the gradient proportioning valve and method of claim 1 and 19 above. Couillard discloses the plurality of the respective actuation mechanisms are solenoid valves. However, Couillard does not explicitly discloses the plurality of respective actuation mechanisms is a voice coil actuator valve.
Shreve invention directed to devices capable of pressurization and associated systems and methods discloses using voice coil actuator valves in liquid chromatography system to control fluid flow (Fig. 1, ¶0062).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the actuation mechanisms of Couillard invention by voice coil actuator valves of Shreve invention in order to actively control the without a feedback device.   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Couillard and Ransom as applied to claim 3 above, and further in view of Cook.
With respect to claim 10, Couillard and Ransom disclose the gradient proportioning valve of claim 3 above. Couillard further discloses the control system is a dithering control unit built into the valve (control processor PC). However, Couillard is silent about the control processor is a dithering control unit.
Cook invention directed to control systems for electronically controlled valves discloses The spool position controller 115 includes a dither module 170, which adds electronic dither to the one or more control signals 116 (¶0019 and 0037).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard with the teachings of Cook so that Couillard’s invention will have a dither module as disclosed in Cook’s invention in order to introduce a dither signal to the control signal for the predicable benefit of minimizing quantization errors.     
With respect to claim 11, Couillard, Ransom and Cook disclose the gradient proportioning valve of claim 10 above. Cook further discloses the dithering control unit includes a communication device configured for at least one of sending and receiving control signals from a liquid chromatography system (Fig. 1 illustrates dithering control unit having a communication device and Fig. 7 illustrates signal flow within system).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard with the teachings of Cook so that Couillard’s invention will have a dither module as disclosed in Cook’s invention in order to introduce a dither signal to the control signal for the predicable benefit of minimizing quantization errors.     
With respect to claim 12, Couillard, Ransom and Cook disclose the gradient proportioning valve of claim 10 above. Cook further discloses the dithering control unit is configured to reduce quantization errors by purposefully introducing consistent pressure noise (¶[0019] discloses a dither module 170, which adds electronic dither to the one or more control signals 116).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couillard with the teachings of Cook so that Couillard’s invention will have a dither module as disclosed in Cook’s invention in order to introduce a dither signal to the control signal for the predicable benefit of minimizing quantization errors.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861   

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861